Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 11, 2019

                                    No. 04-18-00594-CV

                                    Mary MATTHEWS,
                                         Appellant

                                              v.

                         OLD RIVER ROAD RV RESORT, LLC,
                                     Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18372A
                        Honorable Robert R. Barton, Judge Presiding


                                       ORDER
       Appellee’s brief was due on March 27, 2019. See TEX. R. APP. P. 38.6(b). After the due
date, Appellee filed an unopposed motion for a thirty-day extension of time to file Appellee’s
brief.
       Appellee’s motion is GRANTED. Appellee’s brief is due on April 29, 2019.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court